In an action to compel specific performance of an agreement to execute patent applications, to assign patent rights, and to disclose details of devices alleged to have been produced by defendant while in plaintiff’s employ, appellant moved to intervene, pursuant to subdivision 4 of section 193 of the Civil Practice Act. Order denying motion to require plaintiff to bring in appellant as a party defendant, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.